Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  February 17, 2016

The Court of Appeals hereby passes the following order:

A16A0862. NATHANIEL HARPE v. THE STATE.

      In 2001, Nathaniel Harpe pled guilty under three indictments charging him
with four counts of armed robbery, two counts of kidnapping, and three counts of
false imprisonment. He appealed from the trial court’s denial of his motion to
withdraw his guilty pleas, contending, among other issues, that he received
ineffective assistance of counsel. We affirmed his convictions. Harpe v. State, 254
Ga. App. 458 (562 SE2d 521) (2002). Harpe subsequently filed a motion to correct
a void and illegal sentence, which the trial court granted. The trial court re-sentenced
Harpe on June 4, 2015. Harpe filed a pro se notice of out-of-time appeal on December
4, 2015. We lack jurisdiction.
      To be timely, a notice of appeal must be filed within 30 days after entry of the
appealable order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction on this Court. See Rowland
v. State, 264 Ga. 872 (1) (452 SE2d 756) (1995). Because Harpe failed to file a notice
of appeal within 30 days, we lack jurisdiction to entertain his appeal, which is hereby
DISMISSED.
      We note, however, that it appears Harpe was represented by counsel during his
motion to vacate and during his re-sentencing. He is therefore informed of the
following in accordance with Rowland, 264 Ga. at 875-876 (2): This appeal has been
dismissed because you failed to file a timely notice of appeal. If you still wish to
appeal, you may petition the trial court for leave to file another out-of-time appeal.
See Jaheni v. State, 281 Ga. App. 213 (635 SE2d 821) (2006). If the trial court enters
an order granting your request, you will have 30 days from the filing date of that
order to file a notice of appeal referencing your conviction. If the trial court enters an
order denying your request, you will have 30 days from the filing date of that order
to file a notice of appeal referencing the denial of your request for an out-of-time
appeal.

                                         Court of Appeals of the State of Georgia
                                                                              02/17/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.